Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0175296 (hereinafter referred as “Wehmeyer”).
Regarding claim 1, Wehmeyer teaches (fig. 4-5) a dialysis treatment unit having a preparation unit (324) for dialysis solution having connecting means by which a concentrate line (321) can be connected to a line means (315) of a central concentrate supply system, having at least one valve (V2) in the concentrate line, by means of which the transfer of the concentrate out of the connecting means and into the concentrate line can be controlled by a control unit through opening of the valves ([0010], [0011]). The limitation “during a rinsing or cleaning process in order to prevent crystal binding in 
Regarding claims 2-6, Wehmeyer teaches limitations of claim 1 as set forth above. The limitations of claims 2-6 are reciting a manner of operating the valve and result of operating the valve. Manner of operating the device does not differentiate apparatus claim from the prior art. . "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 8, Wehmeyer teaches limitations of claim 1 as set forth above. The limitation of claim 8 is reciting a manner of operating the apparatus without adding structural limitations. Manner of operating the device does not differentiate apparatus claim from the prior art. . "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d .
Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0230450 (hereinafter referred as “Burbank”).
Regarding claim 1, Burbank teaches a dialysis treatment unit having a preparation unit (1499) for dialysis solution having at least one connecting means (1366), by means of which a concentrate line of the preparation unit can be connected to a line means of a central concentrate supply system (1404) having at least one valve (1416) in the concentrate line, by means of which transfer of concentrate out of the at least one connecting means and into the concentrate line can be controlled by a control unit (1497) through opening of the at least one valve (1416) [0156]. Burbank further discloses that four valves 1416, 1418, 1414, and 1412 and a pump 1464 are independently controlled by a controller 1497 to provide the selectable paths [0156]. 
The limitation “during a rinsing or cleaning process in order to prevent crystal binding in the connecting means” is reciting a manner of operating the device and does not structurally limit the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the 
Regarding claims 2-6, Burbank teaches limitations of claim 1 as set forth above. The limitations of claims 2-6 are reciting a manner of operating the valve and result of operating the valve. Manner of operating the device does not differentiate apparatus claim from the prior art. . "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 8, Burbank teaches limitations of claim 1 as set forth above. The limitation of claim 8 is reciting a manner of operating the apparatus without adding structural limitations. Manner of operating the device does not differentiate apparatus claim from the prior art. . "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wehmeyer, in view of US 2004/0082903 (hereinafter referred as “Micheli”).
Regarding claim 7, Wehmeyer teaches limitations of claim 1 as set forth above. Wehmeyer does not disclose that connecting means comprises plastic tubing. However, use of plastic tubing for fluid lines in dialysis systems is well known in the art. It is evidenced by Micheli. Micheli discloses that “The fluid lines can include any suitable material including a flexible, sterile and inert plastic, such as polyethylene, polystyrene, polypropylene, polyvinyl chloride and/or combinations thereof. In general, the fluid lines are transparent such that the fluid flow through the lines can be visually observed” [0097]. Selection of known material for fluid lines would have been an obvious matter of design choice to one of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank, in view of Micheli.
Regarding claim 7, Burbank teaches limitations of claim 1 as set forth above. Burbank does not disclose that connecting means comprises plastic tubing. However, use of plastic tubing for fluid lines in dialysis systems is well known in the art. It is evidenced by Micheli. Micheli discloses that “The fluid lines can include any suitable material including a flexible, sterile and inert plastic, such as polyethylene, polystyrene, polypropylene, polyvinyl chloride and/or combinations thereof. In general, the fluid lines are transparent such that the fluid flow through the lines can be visually observed” .
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5972223 (hereinafter referred as “Jonsson”), in view of Wehmeyer.
Regarding claim 1, Jonsson teaches (fig. 1 with embodiment of fig. 2) a dialysis treatment unit having a preparation unit for dialysis solution having at least one connecting means (8) by means of which a concentrate line of the preparation unit (refer fig. 1 indicating dialysis solution preparation and administering machine connecting to connector 8) can be connected to a concentrate line means (6) of a central concentrate supply system. The concentrate is supplied from the central concentrate supply to the dialysis solution preparation and administering machine (C5/L57-C6/L11).
Jonsson does not disclose details to the dialysis solution preparation and administering machine. 
Wehmeyer teaches a dialysis treatment unit having a preparation unit (refer annotated fig. 4 below) for dialysis solution (refer fig. 4, 5). The preparation unit comprises a plurality of valves (V1, V2, V3, V4) on dialysate line, and a control unit controlling operation of the valves ([0010], [0011]). Wehmeyer also teaches a dialysis machine (220).

    PNG
    media_image1.png
    885
    1010
    media_image1.png
    Greyscale

Jonsson and Wehmeyer are analogous inventions in the art of dialysis solution preparation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jonsson to provide a plurality of conduits, valves, and controller to enable distribution and control of dialysis solution through the system since Wehmeyer establishes that use of valves and controller to control distribution of dialysis solution is known in the art. The limitation “during a rinsing or cleaning process in order to prevent crystal binding in the connecting means” is reciting a manner of operating the device and does not structurally limit the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the 
Regarding claims 2-6, modified Jonsson teaches limitations of claim 1 as set forth above. The limitations of claims 2-6 are reciting a manner of operating the valve and result of operating the valve. Manner of operating the device does not differentiate apparatus claim from the prior art. . "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 8, .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson, in view of Wehmeyer as applied to claim 1, and further in view of Micheli.
Regarding claim 7, modified Jonsson teaches limitations of claim 1 as set forth above. modified Jonsson does not disclose that connecting means comprises plastic tubing. However, use of plastic tubing for fluid lines in dialysis systems is well known in the art. It is evidenced by Micheli. Micheli discloses that “The fluid lines can include any suitable material including a flexible, sterile and inert plastic, such as polyethylene, polystyrene, polypropylene, polyvinyl chloride and/or combinations thereof. In general, the fluid lines are transparent such that the fluid flow through the lines can be visually observed” [0097]. Selection of known material for fluid lines would have been an obvious matter of design choice to one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim 1 under 35 USC 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PRANAV N PATEL/Primary Examiner, Art Unit 1777